UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-18718 CT HOLDINGS ENTERPRISES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 75-2242792 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER INCORPORATION OR ORGANIZATION) IDENTIFICATION NO.) TWO LINCOLN CENTRE, SUITE 1600, 5, DALLAS, TEXAS 75240 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (214) 520-9292 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant,(1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes þ No o Class Outstanding at May 11, 2007 Common Stock, Par value $.01 per share2,397,264 Transitional Small Business Disclosure FormatYeso No þ CT HOLDINGS ENTERPRISES, INC. FORM 10-QSB QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements 3 Unaudited Balance Sheets as of March 31, 2007 and December 31, 2006 3 Unaudited Statement of Operations for the three months ended March 31, 2007 and 2006 4 Unaudited Statement of Cash Flows for the three months ended March 31, 2007 and 2006 5 Notes to Unaudited Interim Financial Statements 6 Item 2.Management’s Discussion and Analysis or Plan of Operations 8 Item 3.Controls and Procedures 14 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 6.Exhibits 16 Signatures 17 2 CT HOLDINGS ENTERPRISES, INC. UNAUDITED BALANCE SHEETS MARCH 31, DECEMBER 31, 2007 2006 ASSETS CURRENT ASSETS Cash $ 2,797 $ 197 TOTAL ASSETS $ 2,797 $ 197 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 65,327 $ 392,681 Advance payable to officer - 46,288 Note payable to shareholder including accrued interest of $0 and $7,801 - 16,801 Total current liabilities 65,327 455,770 COMMITMENTS AND CONTINGENCIES PREFERRED STOCK, $0.01 stated value per share; 1,000,000 shares authorized; No shares issued or outstanding - - COMMON STOCK, $.01 par value per share; 60,000,000 shares authorized; 2,397,264 and 836,370 shares issued and outstanding at March 31, 2007 and December 31, 2006. 23,973 8,364 COMMON STOCK, pending issuance (38,572 shares at December 31, 2006) - 600,000 COMMITMENT RECEIVABLE FROM OFFICER (6,408 ) - ADDITIONAL PAID-IN CAPITAL 59,082,536 58,238,845 ACCUMULATED DEFICIT (59,162,631 ) (59,302,782 ) Total stockholders’ deficit (62,530 ) (455,573 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,797 $ 197 The accompanying notes are an integral part of these consolidated financial statements. 3 CT HOLDINGS ENTERPRISES, INC. UNAUDITED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2007 2006 Revenue $ - $ - General and administrative 61,917 73,665 Stock based compensation expense 34,800 - Gainon settlement of liabilities (237,281 ) - Interest expense 413 243,076 Income (loss) before income taxes 140,151 (316,741 ) Provision for income taxes - - Net income (loss) $ 140,151 (316,741 ) Net income (loss) per share - basic and diluted $ 0.10 $ (0.33 ) Weighted average common shares outstanding - basic and diluted 1,415,009 960,656 The accompanying notes are an integral part of these consolidated financial statements. 4 CT HOLDINGS ENTERPRISES, INC. UNAUDITED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 140,151 $ (316,741 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization of deferred debt discount - 161,646 Accrual for litigation and related interest - 68,607 Gain on settlement of accounts payable (237,281 ) - Stock compensation expense 34,800 - Changes in operating assets and liabilities: Accounts payable and accrued expenses 40,835 76,488 Payable to CDSS Wind Down Inc. - 10,000 NET CASH USED IN OPERATING ACTIVITIES (21,495 ) - CASH FLOWS FROM FINANCING ACTIVITIES Shares issued to officer for cash advance 24,095 - Net increase in cash and cash equivalents 2,600 - Cash and cash equivalents at the beginning of the period 197 197 Cash and cash equivalents at the end of the period $ 2,797 $ 197 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: Common stock issued to related party for legal services $ 15,000 $ - Common stock issued to officer to settle advances and notes payable $ 63,089 $ - Commitment receivable from an officer for shares of common stock $ 6,408 $ - Contribution fromCDSS to pay legal expenses $ 109,500 $ - The accompanying notes are an integral part of these consolidated financial statements. 5 CT HOLDINGS ENTERPRISES, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2007 NOTE A - NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Statements and Basis of Presentation These unaudited interim financial statements have been prepared on the historical cost basis in accordance with accounting principles generally accepted in the United States and in the opinion of management, reflect all adjustments (consisting of normal, recurring adjustments) necessary to present fairly, the financial position, results of operations and cash flows of CT Holdings Enterprises, Inc. (“CT Holdings” or the “Company”).On March 13, 2006 the Company changed its name from CT Holdings, Inc. to CT Holdings Enterprises, Inc. Some information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to rules and regulations promulgated by the Securities and Exchange Commission (the “Commission”).The results of operations for the interim periods shown herein are not necessarily indicative of the results to be expected for any future interim period or for the entire year.These statements should be read together with the audited financial statements and notes thereto included in the Company’s Form 10-KSB for the year ended December 31, 2006 on file with the Commission. Description of Business CT Holdings provides management expertise including consulting on operations, marketing and strategic planning and a single source of capital to early stage technology companies. The Company was incorporated in Delaware in 1992. The business model is designed to enable the companies with whom the Company acquires or invests to become market leaders in their industries. The strategy over the years has led to the development, acquisition and operation of technology based businesses with compelling valuations and strong business models. The goal is to realize the value of these investments for the Company's shareholders through a subsequent liquidity event such as a sale, merger or initial public offering of the investee companies.However, our business model is constrained by our lack of capital. At March 31, 2007, the Company does not hold any investments and does not have any products or services, customers or revenue,and the Company has no other lines of business. Liquidity The Company has incurred recurring operating losses and has astockholders’ deficit at March 31, 2007 of $62,530. At March 31, 2007 there is a cash balance of $2,797 and current liabilities total $65,327. The Company has limited access to capital at March 31, 2007, no plans to raise capital, and management has not identified sources of capital at March 31, 2007. Past funding needs of the business have been provided by financings through notes payable, cash advances and additional investments from related parties, including the Company's CEO and CITN Investment Inc ("CII"), an affiliate of the Company’s CEO, however there can be no assurance that such funds will be available from these related parties in the future. The Company has been and continues to be dependent upon outside financing to perform its business development activities, make investments in new technology companies and to fund operations. Reverse Stock Split On February 14, 2007 our shareholders approved a proposal to amend the Company’s Certificate of Incorporation to combine shares of the Company’s common stock to effect a1-for-70 reverse stock split. Share amounts have been adjusted to show the affects of the reverse stock split for all periods presented. A 1-for-70 reverse stock split would make available sufficient authorized shares of common stock to settle commitments to issue shares and to potentially facilitate a corporate transaction such as a merger or financing. Corporate transactions of this nature could improve liquidity, however there can be no assurance that the Company will enter into any corporate transaction to improve liquidity. 6 The Company will continue to require working capital to fund operating expenses. At March 31, 2007, the Company has not identified sources of capital nor does the Company have any plans to raise sufficient amounts of capital to settle liabilities or to fund business development activities. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Net Income (Loss) per Common Share Basic net income(loss) per common share is computed by dividing net income (loss) to common shareholders by the weighted average number of shares of common stock outstanding during the period. Included in the weighted average number of common shares outstanding for the three months ended March 31, 2006 are 38,571 shares that would have been issued when a shareholder exercised his right to convert a note payable to common stock and 85,714 shares that would have been issued to the Company’s CEO when he exercised his right to exchange Parago shares for CT Holdings’ shares if the Company had the available authorized shares.These shares have been included in the computation for the date that they would have been issued.The effect of stock options for 41,679 shares of common stock outstanding at March 31, 2006 have been excluded from the weighted average shares computation as they are antidilutive. The Company had no common stock equivalents at March 31, 2007; therefore diluted earnings per share are the same as basic earnings per share. Income Taxes In January 2007, the Company adopted the Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (FIN 48). This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements. FIN 48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorieties before any part of thebenefit can be recorded in the financial statements. it also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. The Company did not recognize any adjustments to the financial statements as a result ofimplementation of FIN 48. NOTE C –
